Exhibit 10.5
EQUITY COMMITMENT AGREEMENT
TRICO SHIPPING AS
(the Issuer)
TRICO SUPPLY AS
(the Subscriber)
AND
WILMINGTON TRUST FSB
(the Collateral Agent)
(WIKBORG REIN LOGO) [h68543h6854301.gif]
Oslo • Bergen • London • Singapore • Shanghai • Kobe

 



--------------------------------------------------------------------------------



 



This equity commitment agreement (the “Agreement”) is made on October 30, 2009
between:

(1)   Trico Shipping AS, Stoltenberggata 1, 5527 Haugesund, Norway, organisation
number 976 854 020 (the “Issuer”);   (2)   Trico Supply AS, Stoltenberggata 1,
5527 Haugesund, Norway, organisation number 976 853 938 (the “Subscriber”); and
  (3)   Wilmington Trust FSB, a federal savings bank duly organized under the
laws of the United States of America, in its capacity as collateral agent
(together with any successor thereto in such capacity, the “Collateral Agent”)
for the holders of the Secured Obligations (as defined in that certain
Collateral Agency and Intercreditor Agreement, dated as of the date hereof,
among the Collateral Agent (as defined herein), the Trustee (as defined
therein), the Working Capital Facility Agent (as defined therein), the Issuer
and the Guarantors (as defined therein), as amended, modified or restated from
time to time (the “Collateral Agency and Intercreditor Agreement”).

WHEREAS:

  (A)   Concurrently with the execution of this Agreement, the Issuer is
entering into the Indenture and the Working Capital Facility Agreement (each as
defined in the Collateral Agency and Intercreditor Agreement).     (B)   The
Subscriber is the parent company of the Issuer, and owns all of the share
capital of the Issuer (the “Shares”).     (C)   The Subscriber and the Issuer
wish to help ensure that the Issuer is able to fulfill its obligations under the
Indenture and the Working Capital Facility Agreement.     (D)   The Subscriber
is obligated hereunder and by the Secured Documents (as defined in the
Collateral Agency and Intercreditor Agreement) to pledge any new Shares acquired
by the Subscriber pursuant to this Agreement as security for the Secured
Obligations.

THE PARTIES HEREBY AGREES AS FOLLOWS:
     1. Commitment to Subscribe and Issue
The Subscriber hereby commits and undertakes to subscribe for newly issued
Shares, or make contributions to the Issuer with a corresponding increase in the
par value of the Issuer’s share capital, in the aggregate amount of up to USD
240 million (the “Maximum Amount”) for a period of five years from the date of
this Agreement, in accordance with the provisions of this Agreement.

2



--------------------------------------------------------------------------------



 



The Issuer hereby commits and undertakes to take all actions required to give
effect to this Agreement, including to ensure issuance of any new Shares to the
Subscriber or to increase the par value of its share capital in accordance with
the provisions of this Agreement.
The Subscriber, being the sole shareholder of the Issuer, hereby commits and
undertakes to take all actions and resolve all resolutions, and to cause the
board of directors of the Issuer to take all actions and resolve all
resolutions, necessary to give effect to this Agreement, including to issue any
new Shares or increase the par value of the Issuer’s share capital in accordance
with the provisions of this Agreement.
     2. Subscription/Contribution
          a. Scheduled Subscriptions/Contributions
On the terms and subject to the conditions set forth herein, the Subscriber
shall, on the fifteenth day of each calendar month during the term of this
Agreement or, if such day is not a Business Day (as defined herein), the next
succeeding Business Day (each a “Scheduled Subscription Date”), (i) subscribe
for Shares with an aggregate subscription price of USD 5,000,000 or (ii) take
all necessary corporate actions to make a contribution to the Share capital of
the Issuer in an aggregate amount of USD 5,000,000 (such subscription or
contribution, the “Scheduled Subscription”). As soon as possible after the
receipt by the Issuer of the Scheduled Subscription on each Scheduled
Subscription Date, the Issuer shall (i) in the case of a Share subscription,
issue new Shares to the Subscriber in the amount of the Scheduled Subscription
or (ii) in the case of a capital contribution to the Issuer, take appropriate
steps to reflect the Scheduled Subscription as an increase in the par value of
the Issuer’s share capital. As used herein, “Business Day” means any day except
a Saturday, Sunday or other day on which banks in Norway are authorized by law
to close.
Notwithstanding the above, if, during each day in the five Business Day period
beginning five Business Days prior to the end of any month commencing January 1,
2011, the Issuer has a minimum of $30 million in cash or Cash Equivalents (as
defined in the Indenture), which is not “restricted cash” as such term is used
in the Issuer’s financial statements, available in its deposit accounts, then
the Scheduled Subscription scheduled to occur on the Scheduled Subscription Date
of the following month shall only occur at the Issuer’s sole option (and the
Issuer shall provide notice to the Subscriber by 9:00 a.m. Norwegian time on the
Scheduled Subscription Date if it is exercising its option to require the
Subscriber to make a Scheduled Subscription on such date).
          b. Demand Subscriptions/Contributions
At the Issuer’s sole option upon five Business Days’ notice (each a “Demand
Subscription Date”) to the Subscriber, the Issuer may require the Subscriber to
subscribe for Shares having an aggregate subscription price, or take all
necessary corporate actions to make a contribution to the Share capital of the
Issuer, in an amount not to exceed USD 1,000,000 in any month (such subscription
or contribution, the “Demand Subscription”). As soon as possible after the
receipt by the Issuer of any Demand Subscription, the Issuer shall (i) in the
case of a Share subscription, issue new Shares to the Subscriber in the amount
of such Demand Subscription or (ii) in the case of a capital contribution to the
Issuer, take appropriate steps to reflect such Demand Subscription as an
increase in the par value of the Issuer’s share capital. Any

 



--------------------------------------------------------------------------------



 



Demand Subscription shall be in addition to the Scheduled Subscriptions, and
participation in any Demand Subscriptions shall not affect in any way the
obligation of the Subscriber to participate in the Scheduled Subscriptions, and
vice versa; provided, however, in no event shall the aggregate amount of all
Scheduled Subscriptions and Demand Subscriptions made by the Subscriber pursuant
to this Agreement exceed the Maximum Amount.
At the Issuer’s sole option, with respect to any Scheduled Subscription or
Demand Subscription, the Issuer may increase the par value of the existing
Shares held by the Subscriber in lieu of issuing new Shares to the Subscriber;
provided that such increase in par value results in the Issuer receiving the
same amount of cash from the Subscriber as if the Issuer had issued new Shares
to the Subscriber.
     3. Subscription Price
The subscription price per share for new Shares shall be an amount in cash equal
to the greater of (a) the fair market value per share of the new Shares as
determined by the Issuer and (b) the par value per share of the new Shares, and
the Subscriber shall pay the aggregate subscription price on a Scheduled
Subscription Date (in the case of a Scheduled Subscription) or on a Demand
Subscription Date(in the case of a Demand Subscription).
Following subscription of new Shares or completion of the required actions to
increase the par value of the Shares, the funds paid by the Subscriber shall be
immediately available for full use by the Issuer when paid by the Subscriber,
regardless of whether the new Shares have been issued or registered or any
change in par value of existing Shares has been registered in the Norwegian
Register for Business Enterprises. The Issuer and Subscriber undertake to ensure
that required resolutions are made to fulfil this obligation.
     4. Condition for subscription
It is a condition for participation by the Subscriber in any Scheduled
Subscription or Demand Subscription that the Subscriber or any of its
subsidiaries (other than the Issuer or the Issuer’s subsidiaries) have available
cash or cash equivalents (which are not “restricted cash” of the Subscriber)
sufficient to fund such Scheduled Subscription or Demand Subscription and which
cash may be lawfully made available to the Subscriber for the purposes of this
Agreement.
     5. Resolutions and subscription of shares
The Issuer and the Subscriber shall ensure that valid corporate resolutions to
issue new Shares or reflect an increase in the par value of the Issuer’s share
capital in connection with Scheduled Subscriptions or Demand Subscriptions to
the Subscriber are adopted no later than the Business Day immediately preceding
a Scheduled Subscription Date or a Demand Subscription Date.
     6. Registration of share capital
The Issuer shall ensure that any increase of its share capital is duly
registered in the Register of Business Enterprises as promptly as practicable
after subscription and payment has occurred. The Issuer shall use commercially
reasonable efforts to seek speedy process with the Register of Business
Enterprises to the extent possible.

 



--------------------------------------------------------------------------------



 



The Issuer shall, promptly after the registration of any increase in its share
capital, update its shareholder register.
     7. Pledge
Simultaneously with the registration of any new Shares issued to the Subscriber
in the shareholders register, the Issuer and the Subscriber shall take
appropriate actions to ensure that a pledge over all of the Shares issued under
any Scheduled Subscription or Demand Subscription are registered with the
Collateral Agent, as agent and representative of and on behalf of and for the
benefit of the Secured Parties (as defined in the Collateral Agency and
Intercreditor Agreement) to secure payment and performance in full of all
Secured Obligations. Confirmation of registration of pledge shall be sent to the
Collateral Agent promptly after such registration.
Notwithstanding the foregoing, any such pledge shall not be required if and to
the extent such pledge would cause (i) the Issuer to become subject to the
reporting requirements under the United States Securities Exchange Act of 1934,
as amended, or (ii) the financial statements of the Issuer to be filed with the
United States Securities and Exchange Commission (or any other governmental
agency) pursuant to Rule 3-10 or Rule 3-16 of Regulation S-X under the United
States Securities Act of 1933, as amended (or any other law, rule or
regulation).
     8. Amendments to the Agreement
This Agreement may not be amended without the prior written consent of the
Collateral Agent, the Issuer and the Subscriber.
     9. Notices
Notices under this Agreement shall be deemed validly given
i    if to the Issuer or to the Subscriber, to:
Trico Shipping AS
c/o Trico Marine Services, Inc.
10001 Woodloch Forest Drive
Suite 610
The Woodlands, TX 77380
Contact person: Rishi Varma, General Counsel
Telefax: (281) 203-5701
E-mail: rvarma@tricomarine.com

with a copy to:
Trico Marine Services, Inc.
10001 Woodloch Forest Deive
Suite 610
The Woodlands, TX 77380
Contact person: Stephen Morrell, Treasurer
Telefax: (281) 203-5701
E-mail: smorrell@tricomarine.com

with a copy to:

 



--------------------------------------------------------------------------------



 



Bartlit Beck Herman Palenchar & Scott, LLP
1899 Wynkoop Street, 8th floor
Denver, CO 80202
Attn: Polly Swartzfager
Phone: (303) 592-3175
Fax: (303) 592-3140

ii if to the Collateral Agent to:
Wilmington Trust FSB, as Collateral Agent
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Attn: Peter Finkel
Phone: (612) 217-5629
Fax: (612) 217-5651

with a copy to:
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, New York 10178
Attn: Martin F. Conniff
Phone: (212) 309-6000
Fax: (212) 309-6001
The Issuer, the Subscriber and the Collateral Agent, by notice to the other
parties hereto, may designate additional or different addresses for subsequent
notices.
     10. Term
The term of this Agreement shall commence on the date hereof and continue until
the earlier of (i) payment in full of the Secured Obligations, and (ii) payment
of subscriptions and/or contributions by the Subscriber to the Issuer in an
aggregate amount equal to the Maximum Amount.
     11. Conflict
The Collateral Agency and Intercreditor Agreement and the Secured Documents
shall be supplemental to this Agreement. If there is a conflict between the
provisions of this Agreement and those contained in the Collateral Agency and
Intercreditor Agreement and/or the Secured Documents, then (to the extent
permitted by law) the provisions of the Collateral Agency and Intercreditor
Agreement and/or the Secured Documents shall take priority over the provisions
of this Agreement.
     12. Governing law and jurisdiction
This Agreement shall be governed by and construed in accordance with Norwegian
law and be subject to the non-exclusive jurisdiction of the Norwegian courts
with Oslo district court as the non-exclusive legal venue.
*****

 



--------------------------------------------------------------------------------



 



This Agreement has been prepared in 3 originals, whereof the parties have
received one each.

         
Trico Shipping AS
      Trico Supply AS
 
       
/s/ Gerald A. Gray
      /s/ Rishi A. Varma
 
       
Name: Gerald A. Gray
Title:   Managing Director
      Name: Rishi A. Varma
Title:   Chairman of the Board
 
       
 
  Wilmington Trust FSB, as
Collateral Agent    
 
       
 
  /s/ Peter Finkel    
 
       
 
  Name: Peter Finkel
Title:   Vice President    

 